DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the application filed on 08/19/2020.
Claims 1-24 are currently pending and have been examined.





















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-12 and 14-24  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. (USPGP 2002/0083138 A1) hereinafter WILSON, 

Claims 1, 19, 23:
WILSON as shown below discloses the following limitations:
a server in communication with a client, wherein the client includes a display, an application, and a browser, wherein the server is programmed to serve a content to the application such that: (see at least Figures 1 and 2b as well as associated and related texts)
(a) the application causes the display to present the content in a predetermined viewing portion of the display that is less than an entire viewing portion of the display, wherein, at a time of the presentation of an instance of the content, the display continues to graphically operate in a state prior to the presentation of the instance of the content, and (see at least Figure 6 as well as associated and related text; paragraphs 0007, 0009 0042)
(b) the application causes the browser to be deployed subsequent to the predetermined viewing portion presenting the content based on at least one of an action or an inaction of a user of the display with respect to the content presented in the predetermined viewing portion, wherein the presented instance of the content becomes non-interactive on the display upon deployment of the browser. (see at least Figure 8 as well as associated and related text; paragraphs 0008, 0037, 0041-0042, 0044-0046, 0049)
WILSON does not specifically disclose all of the above limitations in a single embodiment.  However,  in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of WILSON because, “Despite its prevalence on many web sites, banner advertising has been less than successful. One drawback is that, in contrast to other advertising mediums such as television where the audience is passively viewing programs and advertisements being broadcast, most computer users on the Internet are actively searching for content for review. As a result, by responding to a banner displayed on an opened page, the computer user must temporarily discontinue the very activity which initiated their search. Thus, unlike other advertising mediums, on the Internet, members of the target audience often resist clicking through to view the entire content of the advertisement being distributed. For example, some studies have shown that about 0.05% of computer users exposed to a banner advertisement respond to the particular ad.” (WILSON: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Claim 2:
WILSON discloses the limitations a shown above.  WILSON further discloses the application is a mobile application.  See at least paragraph 0026.

Claims 3, 22:
WILSON discloses the limitations a shown above.  WILSON further discloses the content includes at least one of an advertising content, an offer content, a coupon content, a news content, a notice content, or an alert, that each includes a hyperlink that causes the browser to deploy.  See at least Figure 2a as well as associated and related text; paragraph 0042; claim 4.

Claim 4:
WILSON discloses the limitations a shown above.  WILSON further discloses the content includes information based on predetermined criteria of the user.  See at least paragraph 0040.



Claim 5:
WILSON discloses the limitations a shown above.  WILSON further discloses the presentation of the content in the predetermined viewing portion occurs automatically.  See at least paragraphs 0008, 0037, 0041-0042, and 0046.

Claim 6:
WILSON discloses the limitations a shown above.  WILSON further discloses the presentation of the content in the predetermined viewing portion is via a window that enters a viewing area of the display from an edge of the display.  See at least paragraphs 0008, 0037, 0041-0042, and 0046.

Claim 7:
WILSON discloses the limitations a shown above.  WILSON further discloses the client is a mobile phone or a handheld computer.  See at least paragraph 0026.

Claim 8:
WILSON discloses the limitations a shown above.  WILSON further discloses the instance of the content in the predetermined viewing portion is via a window that enters the viewing area of the display from an edge of the display and becomes inactive on the display via at least one of a window closing, exiting the viewing area, or retreating to a background position.  See at least paragraphs 0007 and 0012.  

Claim 9:
WILSON discloses the limitations a shown above.  WILSON further discloses the non-interactivity is limited to a period of time during which the browser is deploying or the content is not visible on the display. See at least paragraph 0040.




Claim 10:
WILSON discloses the limitations a shown above.  WILSON further discloses the non-interactivity comprises at least one of idleness, sleep mode, non-visibility of the content to the user, inability of the user to interact with the content, or the content no longer being presented on the display.  See at least paragraph 0040.

Claims 11, 12, and 14:
WILSON discloses the limitations a shown above.  WILSON further discloses:
the browser is deployed subsequent to the predetermined viewing portion presenting the content based on the action of the user of the display with respect to the content presented in the predetermined viewing portion.  
the browser is deployed subsequent to the predetermined viewing portion presenting the content based on the inaction of the user of the display with respect to the content presented in the predetermined viewing portion.
the browser, when deployed, opens a web page that is directly associated with the content.
See at least Figure 8 as well as associated and related text; paragraphs 0008, 0009, 0037, 0041-0042, 0044-0046, and 0049.

Claims 15 and 17:
WILSON discloses the limitations a shown above.  WILSON further discloses:
upon a single interaction of the user with the presented instance of the content, both the browser will be activated and the presented instance of the content will at least one of minimize or descend into a system tray. 
the presented instance of the content being deactivated.
See at least Figure 6 as well as associated and related text.



Claim 16:
WILSON discloses the limitations a shown above.  WILSON further discloses an interaction of the user with the display is not interrupted as a result of the presentation of the instance of the content.  See at least paragraph 0007.

Claims 18, 20:
WILSON discloses the limitations a shown above.  WILSON further discloses:
the content Is a first content, and further comprising a first database comprising a first set of information relating to a user; and
a second database comprising a second set of information, wherein the a second content is served to the application based on a comparison of the second set of information to the first set of information.
See at least paragraph 0040.

Claim 21:
WILSON discloses the limitations a shown above.  WILSON further discloses the first set of information includes demographic information relating to the user and the second set of information includes the parameters, wherein the second set of information is determined by a provider of the content. See at least paragraph 0030.

Claim 24:
WILSON discloses the limitations a shown above.  WILSON further discloses the set of instructions executably cause the computing device to receive the content based on an analysis of (a) a first set of information comprising demographic information relating to the user, and (b) a second set of information comprising parameters for sending the content to the computing device used by the user, wherein the analysis is remote from the computing device.  See at least paragraphs 0030 and 0040.



Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WILSON and further in view of Amit (USPGP 2004/0043770 A1), hereinafter AMIT.

Claim 13:
WILSON discloses the limitations a shown above.  AMIT further discloses the browser is a micro-browser.. See at least paragraph 0022.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of WILSON with the technique of AMIT because, “Time-based content is a well-known media concept, familiar to everyone who uses traditional mainstream media such as radio and television.  In order to receive a specific show or program, a user merely has to tune his radio or television to the specific channel at the correct time.  Time-based content is not offered today over mobile phones. Data services are provided over mobile phones in such a manner that people are expected to define the content that they want to receive by navigating through drill down menus.  This menu-driven model of content provision is time-consuming and inconvenient to use.  Furthermore, many potential users are unfamiliar with menu-based systems, and are thereby deterred from using such technology.” (AMIT: paragraphs 0003-0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Just Van Den Broecke.   “Pushlets: Send events from servlets to DHTML client browsers.” (MAR 1, 2000).  Retrieved online 02/25/2022.  https://www.infoworld.com/article/2076063/pushlets--send-events-from-servlets-to-dhtml-client-browsers.html
HTML.COM.  “Popup Windows Made Easy: Here’s The JavaScript Code To Copy And Paste.”  (31 January 2001). Retrieved online 02/25/2022. https://html.com/javascript/popup-windows/

Foreign Art:
MEHR, MARLON.  “A METHOD FOR PLAYING MULTIMEDIA CONTENT.” (WO 2005/038605 A2)
ANUPAM, VINOD et al.  “Method For Providing Fast Access To Dynamic Content On The World Wide Web.” (EP 1081607 A2)
TANAKA, JUNICHI. “MULTI-MEDIA INFORMATION REPRODUCING DEVICE, NETWORK CONNECTING METHOD IN MULTI-MEDIA INFORMATION REPRODUCING DEVICE, AND STORAGE MEDIUM.” (JP 2000/207873 A)
OURA, KOJI.  “SYSTEM FOR CHANGING CONTENT DISPLAYED IN DISPLAY REGION OF WEB BROWSER AND PROGRAM FOR EMBODYING THE SAME.” (JP 2008/171038 A)








James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)